 Case 5:18-cv-05040-JLV Document 11 Filed 03/29/19 Page 1 of 5 PageID #: 238



                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


REX GARD,                                             5:18-CV-05040-JLV

                   Petitioner,
                                              REPORT AND RECOMMENDATION
       vs.

WARDEN BRENT FLUKE, MIKE
DURFEE STATE PRISON; AND
ATTORNEY GENERAL MARTY
JACKLEY,

                   Respondents.



                                  INTRODUCTION

      Pending before the court is Petitioner Rex Gard’s petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 1). Respondents filed a

motion to dismiss, stating that the petition is “second or successive” under 28

U.S.C. § 2244 and Mr. Gard failed to obtain the necessary order of

authorization from the Eighth Circuit before filing the petition. (Docs. 8, 9).

Mr. Gard filed a response opposing the motion to dismiss. (Doc. 10). The case

was referred to this Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

Chief Judge Jeffrey L. Viken’s Standing Order dated April 1, 2018.

                            PROCEDURAL HISTORY

      Petitioner Rex Gard filed this petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254 on June 19, 2018. Mr. Gard is an inmate at the Mike

Dufree State Prison in Springfield, South Dakota, pursuant to a state court

                                        1
 Case 5:18-cv-05040-JLV Document 11 Filed 03/29/19 Page 2 of 5 PageID #: 239



judgment of conviction. Mr. Gard again challenges his 2005 conviction in

which a jury found him guilty of thirteen counts of grand theft, six counts of

forgery, and one count of conspiracy to commit grand theft. This court

previously considered Mr. Gard’s habeas petition regarding the same

conviction. Gard v. Weber, 5:10-CV-5017-JLV (D.S.D. Mar. 3, 2012). That

petition was decided on the merits and dismissed with prejudice on March 3,

2012. Id. at Doc. 36. Mr. Gard appealed the district court’s dismissal to the

Eighth Circuit. On September 4, 2012, the Eighth Circuit issued an order

dismissing the appeal and denying Mr. Gard’s application for a certificate of

appealability. Id. at Doc. 48.

      Now pending is Mr. Gard’s second § 2254 petition in this court. (Doc. 1).

Mr. Gard has made no showing that he received permission from the Eighth

Circuit Court of Appeals to file a second or subsequent petition for a writ of

habeas corpus as required by 28 U.S.C. § 2244(b)(3)(A). Mr. Gard admits that

he was unaware he had to obtain an order of authorization from the Eighth

Circuit. (Doc. 10 at p. 1).

                                  DISCUSSION

      The filing of a second or subsequent petition for habeas relief by a

prisoner “in custody pursuant to the judgment of a State court,” 28 U.S.C.

§ 2254, is sharply circumscribed:

      (b)   (1) A claim presented in a second or successive habeas
            corpus application under section 2254 that was presented in
            a prior application shall be dismissed.

            (2) A claim presented in a second or successive habeas
            corpus application under section 2254 that was not
                                        2
 Case 5:18-cv-05040-JLV Document 11 Filed 03/29/19 Page 3 of 5 PageID #: 240



             presented in a prior application shall be dismissed unless—

                   (A) the applicant shows that the claim relies on a new
                   rule of constitutional law, made retroactive to cases on
                   collateral review by the Supreme Court, that was
                   previously unavailable; or

                   (B)   (i) the factual predicate for the claim could not
                   have been discovered previously through the exercise
                   of due diligence; and

                          (ii) the facts underlying the claim, if proven and
                          viewed in light of the evidence as a whole, would
                          be sufficient to establish by clear and convincing
                          evidence that, but for constitutional error, no
                          reasonable factfinder would have found the
                          applicant guilty of the underlying offense.

             (3)   (A) Before a second or successive application
                   permitted by this section is filed in the district
                   court, the applicant shall move in the appropriate
                   court of appeals for an order authorizing the
                   district court to consider the application.

See 28 U.S.C. § 2244(b)(1) – (3) (emphasis supplied). If a § 2254 petition

qualifies as a “second or successive” petition, the failure of a prisoner to first

obtain the order of authorization from the appropriate appellate court deprives

the district court of subject matter jurisdiction to hear the petition. See Burton

v. Stewart, 549 U.S. 147, 157 (2007).

      “[B]efore the district court may accept a successive petition for filing, the

court of appeals must determine that it presents a claim not previously raised

that is sufficient to meet § 2244(b)(2)’s new-rule or actual-innocence

provisions.” Gonzalez v. Crosby, 545 U.S. 524, 530 (2005). “The better

practice if a petitioner mistakenly files a second or successive petition in the

district court is for the district court to transfer the petition pursuant to 28

                                          3
 Case 5:18-cv-05040-JLV Document 11 Filed 03/29/19 Page 4 of 5 PageID #: 241



U.S.C. § 1631 to the appellate court instead of dismissing.” Estensen v. United

States, 4:17-CV-04071-KES, 2017 WL 9292611, at *4 (D.S.D. Dec. 6, 2017)

(citing Askew v. Bradshaw, 636 Fed. Appx. 342, 345 n.1 (6th Cir. 2016)).

      Mr. Gard’s previous § 2254 petition, which was timely filed in this court,

contended that the 65-year sentence imposed by the state trial court violated

the Eighth Amendment, and that his trial counsel was ineffective. In his

pending petition, Mr. Gard again alleges ineffective assistance of trial counsel.

Mr. Gard also argues for the first time that his appellate counsel was

ineffective. Additionally, Mr. Gard claims his habeas counsel was ineffective;

his conduct was criminalized retroactively under an ex post facto law; and the

prosecution violated the South Dakota Constitution and the United States

Constitution. (Docs. 1-1, 1-2). Mr. Gard must present his petition to the

Eighth Circuit Court of Appeals to determine whether he has met the necessary

qualifications under § 2244(b)(1)–(3) for second or successive petitions. Unless

and until Mr. Gard obtains permission from the Eighth Circuit to file his

current claims, this court is without jurisdiction to consider them.

                                 CONCLUSION

      Based on the foregoing reasons, it is respectfully recommended that

Respondents’ Motion to Dismiss (Doc. 8) be granted and that Mr. Gard’s § 2254

petition (Doc. 1) be dismissed without prejudice, pending permission from the

Eighth Circuit Court of Appeals to file a second or successive § 2254 petition.

It is further recommended that Mr. Gard’s motion for appointment of counsel

(Doc. 3) be denied as moot.

                                        4
 Case 5:18-cv-05040-JLV Document 11 Filed 03/29/19 Page 5 of 5 PageID #: 242



                              NOTICE TO PARTIES

      The parties have fourteen (14) days after service of this Report and

Recommendation to file written objections pursuant to 28 U.S.C. § 636(b)(1),

unless an extension of time for good cause is obtained. Failure to file timely

objections will result in the waiver of the right to appeal questions of fact.

Objections must be timely and specific in order to require de novo review by the

District Court. Thompson v. Nix, 897 F.2d 356 (8th Cir. 1990); Nash v. Black,

781 F.2d 665 (8th Cir. 1986).


      DATED this 29th day of March, 2019.
                                       BY THE COURT:


                                       DANETA WOLLMANN
                                       United States Magistrate Judge




                                         5
